DETAILED ACTION
1.	This is a first action on the merits of application 16892067.

2.	Claims 24-25, and 33 are canceled. 

3.	Claims 1-23 and 26-32 are pending.

4.	IDS 8/4/21, 6/3/20 reviewed. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On lines 7-8 of the claim, the phase “parameters such as geometry and load conditions” is confusing and a range within a range.  It is unclear from the term “such as” whether the claim scope is limited to the more specific geometry and load conditions or is limited to the broader parameters.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 7-15, 18-23, 26-32 is/are rejected under 35 U.S.C. 102a as being anticipated by Bangslund WO 2017167884.
6.	As per claim 1, Bangslund discloses an interface unit providing an interface between a control and sensor system of an assisted vessel with thrust capabilities and a master dynamic positioning system, wherein the master dynamic positioning system is configured to control a number of auxiliary vessels as one unit and control the thrust capabilities of the assisted vessel for assisting in maneuvering of the assisted vessel. See pg 41 lines 16-21, fig. 24 and pg. 34 lines 12-21.
7.	As per claim 2, Bangslund discloses the interface unit is adapted to transmit information from the control and sensor system of the assisted vessel to the master dynamic positioning system. See pg 41 lines 16-21
8.	As per claim 3, Bangslund discloses an inertial navigation system. See pg. 20 lines 17-31.
9.	As per claim 4, Bangslund discloses the inertial navigation system comprising a global positioning system and a motion reference unit. See pg 14 lines 20-31.
10.	As per claims 5, 11 and 12. Bangslund disclose the master dynamic positioning system is placed on one of the auxiliary vessels or on a land based facility, the interface unit is configured to enable human control of the master dynamic positioning system; and where human control comprises commands from a ship captain, a pilot, a tug master or shore based operators. See pg. 11 lines 2-5.
11.	As per claim 7, Bangslund discloses wherein the information from the control and sensor system of the assisted vessel transmitted to the master dynamic positioning system includes at least one of: global position of the assisted vessel; a speed of the assisted vessel; a heading of the assisted vessel; or automatic identification system assisted parameters such as geometry and load conditions. See pg 9. Line 28- pg. 10 line 20 and pg. 29 lines 17-31.
12.	As per claim 8-9, Bangslund discloses wherein the interface unit is portable. Remote controller 150. Pg 27 lines 10-20.
13.	As per claim 10, Bangslund discloses wherein the interface unit is configured to transmit commands from the master dynamic positioning system to the control and sensor system of the assisted vessel to control the thrust capabilities of the assisted vessel. See pg 29 lines 1-25
14.	As per claim 13, Bangslund discloses wherein the interface unit is configured to provide audio or visual commands to a crew on board the assisted vessel for control by the crew of the thrust capabilities of the assisted vessel. See pg. 3 lines 19-27.
15.	As per claim 14-15, Bangslund discloses a communication module configured to communicate with the control and sensor system on board the assisted vessel and a dynamic positioning interface module configured to communicate with the master dynamic positioning system. Pg. 4 lines 25-30 and controller 250.
16.	As per claim 18-20, Bangslund discloses wherein the communication module is connectable to the assisted vessel control and sensor system via a cable based or wireless connection; the wireless connection is at least one of satellite, antennae or radio signals, and secure connection. See pg. 4. 
16.1	As per claim 21, Bangslund discloses a secure connection is implemented in the communication between the dynamic positioning interface module and the control and sensor system of the assisted vessel. Pg. 4 lines 25-30 fig. 4, 28-31
17.	As per claim 22, Bangslund discloses the thrust capabilities comprises at least one of a rudder, a propeller, an azimuth thruster, a water jet, or a tunnel thruster. Pg. 2 lines 5-10.
18.	As per claim 23, Bangslund discloses wherein the auxiliary vessels are tugboats. See pg 1 lines 3-7.
19..	As per claim 26 Bangslund discloses a system for assisting in manoeuvring of a vessel with thrust capabilities, the system comprising: a master dynamic positioning system controlling a number of auxiliary vessels as one unit for assisting in maneuvering of an assisted vessel, and an interface unit providing an interface between a control and sensor system of an assisted vessel with thrust capabilities and a master dynamic positioning system, wherein the master dynamic positioning system is configured to control a number of auxiliary vessels as one unit and control the thrust capabilities of the assisted vessel for assisting in maneuvering of the assisted vessel. See pg 41 lines 16-21, fig. 24 and pg. 34 lines 12-21.
20.	As per method claim 27, Bangslund discloses a method for assisting in manoeuvring of a vessel with thrust capabilities, the method comprising: controlling a number of auxiliary vessels as one unit for assisting in manoeuvring of the assisted vessel by controlling a dynamic positioning system of each of the auxiliary vessels by a master dynamic positioning system; and controlling the thrust capabilities of the assisted vessel by the master dynamic positioning system. See pg 41 lines 16-21, fig. 24 and pg. 34 lines 12-21. 
21.	As per method claims 28-32, Bangslund discloses the method steps of the said claims that have already been rejected above as identical apparatus claims in this office action. See above rejected claims 10-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangslund et al.
23.	As per claims 16-17, Bangslund discloses the aforementioned limitations of claim 1, he does not disclose explicitly the limitation of a conversion module configured for converting signals from the control and sensor system on board the vessel to signals understandable by the master dynamic positioning system; and wherein the conversion module further comprising a database with conversion information between the control and sensor system on board the assisted vessel and the master dynamic positioning system. However these functions are inherent in computer systems signal communications and thus would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the said communication modules between vessels for coordinated propulsion.
Allowable Subject Matter
24.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617